EXHIBIT 10.1

 

STANDBY INVESTMENT AGREEMENT

 

This STANDBY INVESTMENT AGREEMENT (this “Agreement”) is made and entered into as
of June 10, 2002 by and between CenterSpan Communications Corporation, an Oregon
corporation (the “Company”) and Peter R. Kellogg, a resident of the state of New
Jersey (“Investor”).

 

In consideration of the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Commitment; Purchases

 

1.1          Commitment

 

Subject to the terms and conditions of this Agreement, the Company shall have
the right to demand, from time to time between July 1, 2002 and December 31,
2002, that Investor purchase (a “Purchase”) up to an aggregate of 833,333 shares
of the Company’s Common Stock (“Common Stock”) at a purchase price of $6.00 per
share (the “Purchased Shares”) for an aggregate purchase price of up to
$4,999,998.

 

1.2          Purchases

 

Within five (5) business days after receipt by Investor of a written request
from the Company to purchase Common Stock, Investor shall wire transfer
immediately available funds in an amount equal to the product of the number of
shares to be purchased and $6.00 to the account of the Company indicated in the
written notice.  The notice shall be executed by a responsible officer of the
Company and shall be in the form attached as Exhibit A.  The Company shall
promptly deliver certificates for the number of shares of Common Stock
purchased.

 

Section 2.              Warrant

 

The Company will issue warrants to Investor to purchase Common Stock at a price
of $10.67 per share, for a term of three years from the date of issuance, in
substantially the form attached hereto as Exhibit B (the “Warrants”) as follows:

 

(a)           Upon execution of this Agreement and the Standstill Agreement
dated as of the date hereof by and between the parties hereto, the Company will
issue to Investor a Warrant to purchase 100,000 shares of Common Stock.

 

--------------------------------------------------------------------------------


 

(b)           Upon any purchase of Common Stock by Investor pursuant to Section
1 hereof, the Company will issue to Investor a Warrant to purchase one share of
Common Stock for each share of Common Stock purchased hereunder in excess of
100,000 shares.

 

Section 3.              Representations and Warranties of the Company

 

The Company hereby represents and warrants to Investor that, except as set forth
on a Schedule of Exceptions attached hereto as Schedule A:

 

3.1          Organization and Qualification

 

The Company is a corporation duly organized and validly existing under the laws
of the State of Oregon.  The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on the assets, condition (financial or
other), prospects or business of the Company (a “Company Material Adverse
Effect”).

 

3.2          Enforceability

 

The Company has the requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement and each of the certificates,
instruments and documents executed or delivered by it pursuant to the terms of
this Agreement.  All corporate action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement and the performance
of all of its obligations under this Agreement has been taken.  This Agreement
has been duly executed and delivered by the Company, and this Agreement is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as to the effect, if any, of
(a) applicable bankruptcy and other similar laws affecting the rights of
creditors generally, (b) rules of law governing specific performance, injunctive
relief and other equitable remedies, and (c) the enforceability of provisions
requiring indemnification in connection with the offering, sale or issuance of
securities.

 

3.3          Securities

 

The Common Stock and Warrants to be issued pursuant to this Agreement, when
issued and delivered to Investor pursuant to this Agreement, shall be validly
issued, fully paid and nonassessable and, assuming the accuracy of the
representations and warranties contained in Section 4, issued in compliance with
applicable federal and state securities laws.  The shares of Common Stock
issuable upon exercise of the Warrant (the “Warrant Shares”), when issued and
delivered to Investor pursuant to the Warrant, shall be validly issued, fully
paid and nonassessable and, assuming the

 

2

--------------------------------------------------------------------------------


 

accuracy of the representations and warranties contained in Section 4 as of the
date of such issuance, issued in compliance with applicable federal and state
securities laws.

 

3.4          No Approvals or Notices Required; No Conflicts With Instruments

 

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not (a) constitute a violation
(with or without the giving of notice or lapse of time, or both) of any
provision of law or any judgment, decree, order, regulation or rule of any court
or other governmental authority applicable to the Company; (b) require any
consent, approval or authorization of, or declaration, filing or registration
with, any person or entity, except (i) compliance with applicable securities
laws and (ii) such consents, approvals, authorizations, declarations, filings
and registrations (A) which have been or as of any Purchase Date (as defined in
Section 5) will have been obtained or effected or (B) the failure of which to
obtain or effect would not, both individually and in the aggregate, have a
Company Material Adverse Effect; (c) result in a default (with or without the
giving of notice or lapse of time, or both) under, or acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel any agreement or document filed as an exhibit the
Company’s SEC Documents (as defined below), except for such defaults,
accelerations, terminations or creations of such rights which would not, both
individually and in the aggregate, have a Company Material Adverse Effect; or
(d) conflict with or result in a breach of or constitute a default under any
provision of the Articles of Incorporation or Bylaws of the Company, in each
case as amended.

 

3.5          Capitalization

 

The authorized capital stock of the Company consists of 25,000,000 shares of
Common Stock, of which 10,010,107 shares were issued and outstanding as of
March 31, 2002, and 5,000,000 shares of preferred stock, par value $0.01 per
share, none of which is issued or outstanding.  Such issued and outstanding
shares of Common Stock are validly issued, fully paid and nonassessable.

 

3.6          SEC Documents

 

The Company has furnished or made available to Investor true and complete copies
of (a) its Annual Report on Form 10–K for the fiscal year ended December 31,
2001, (b) its Quarterly Report on Form 10-Q for the quarter ended March 31, 2002
(c) all Forms 8–K filed after the date of such Form 10–K, if any, and (d) its
Proxy Statement, dated April 19, 2002, for the annual meeting of the Company’s
shareholders held on May 21, 2002 (collectively, the “SEC Documents”).  As of
their

 

3

--------------------------------------------------------------------------------


 

respective filing dates, each of the SEC Documents complied in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder.

 

3.7          Full Disclosure

 

The information furnished by the Company to Investor or its representatives in
writing in connection with this Agreement (including, without limitation, the
information contained in the SEC Documents, as the same may have been updated by
filings by the Company with the Securities and Exchange Commission after the
date hereof but prior to any Purchase Date), when taken together, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements so made or information so delivered,
in light of the circumstances under which they were made, not misleading.

 

3.8          Brokers or Finders

 

Except for an obligation to issue warrants to purchase shares of common stock at
a price of $10.67 per share to Montauk Financial Group or its affiliates in
connection with the transactions contemplated by this Agreement, the Company has
not incurred, and will not incur, directly or indirectly, as a result of any
action taken by or on behalf of the Company, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.

 

3.9          S-3 Eligibility

 

As of the date hereof, the Company is eligible to use a registration statement
on Form S-3 to register resales of its Common Stock.

 

Section 4.              Representations and Warranties of Investor

 

Investor hereby represents and warrants that:

 

4.1          Authorization

 

All corporate or other similar action, if any, required on the part of Investor
for the authorization, execution and delivery of this Agreement and the other
agreements and transactions contemplated herein, and the performance of all of
Investor’s obligations hereunder and thereunder have been taken, and this
Agreement constitutes, and when executed and delivered by Investor the other
agreements contemplated herein to which Investor is a party will constitute,
valid and legally binding obligations

 

4

--------------------------------------------------------------------------------


 

of Investor, enforceable in accordance with their respective terms, except as to
the effect, if any, of (a) applicable bankruptcy and other similar laws
affecting the rights of creditors generally, (b) rules of law governing specific
performance, injunctive relief and other equitable remedies, and (c) the
enforceability of provisions requiring indemnification in connection with the
offering, sale or issuance of securities.  Investor has full power and authority
to execute, deliver and perform its obligations under this Agreement and such
other agreements and to own the Common Stock and Warrants to be received by
Investor hereunder and the Warrant Shares issuable upon exercise of the Warrants
(collectively, the “Securities”).

 

4.2          Purchase Entirely for Own Account

 

This Agreement is being entered into in reliance upon Investor’s representation
to the Company, which by Investor’s execution of this Agreement Investor hereby
confirms, that the Securities will be acquired for investment for Investor’s own
account, and not with a view to the distribution of any part thereof, and that
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in a manner contrary to the Securities Act of
1933, as amended (the “Act”), or applicable state securities laws.

 

4.3          Disclosure of Information; Due Diligence

 

Investor has received and reviewed a copy of each SEC Document.  Investor
represents and acknowledges that he has been solely responsible for his own “due
diligence” investigation of the Company and of the management and business of
the Company, for his own analysis of the merits and risks of this investment,
and for his own analysis of the fairness and desirability of the terms of the
investment; that in taking any action or performing any role relative to the
arranging of the proposed investment, Investor has acted solely in his own
interests.

 

4.4          Investment Experience; Accredited Investor Status

 

Investor is an investor in securities of the type of the Securities and
acknowledges that the Securities are a speculative risk.  Investor is able to
fend for himself in the transactions contemplated by this Agreement, can bear
the economic risk of his investment (including possible complete loss of such
investment) for an indefinite period of time and has such knowledge and
experience in financial or business matters that he is capable of evaluating the
merits and risks of the investment in the Securities.  Investor understands that
the Securities have not been registered under the Act, or under the securities
laws of any jurisdiction, by reason of reliance upon certain exemptions, and
that the reliance of the Company on such exemptions is predicated upon the
accuracy of his representations and warranties in this Section 4. 

 

5

--------------------------------------------------------------------------------


 

Investor is familiar with Regulation D promulgated under the Act and is an
“accredited investor” as defined in Rule 501(a) of such Regulation D.

 

4.5          Restricted Securities

 

Investor understands that the Securities are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Act only in certain limited circumstances and in
accordance with the terms and conditions set forth in the legend described in
Section 4.6 below.  In this connection, Investor represents that he is familiar
with Rule 144 promulgated under the Act, as currently in effect, and understands
the resale limitations imposed thereby and by the Act.

 

4.6          Legend

 

It is understood that the certificates evidencing the Securities may bear the
following or a similar legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, OR (B) SUCH TRANSACTION IS EXEMPT FROM, AND NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE
SECURITIES LAWS AND THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR
THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS CORPORATION STATING THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS CORPORATION OTHERWISE
SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

6

--------------------------------------------------------------------------------


 

4.7          Residency

 

For purposes of the application of state securities laws, Investor represents
that he is a resident of the state indicated on the signature pages hereof.

 

Section 5.              Conditions of Investor’s Obligations at Purchase

 

The obligations of Investor under Section 1 of this Agreement are subject to the
fulfillment at or before each date that the Company requires Investor to
purchase Common Stock (each a “Purchase Date”) of each of the following
conditions:

 

5.1          Representations and Warranties

 

The representations and warranties of the Company contained in Section 3 hereof
shall be true in all material respects when made.

 

5.2          Performance

 

The Company shall have performed and complied in all material respects with all
agreements, obligations and covenants contained in this Agreement that are
required to be performed or complied with by it on or before each Purchase Date.

 

5.3          Qualification

 

The offer and sale of the Common Stock, the Warrants and the Warrant Shares to
Investor pursuant to this Agreement shall be qualified or exempt from
qualification under all applicable federal and state securities laws, which
qualification or exemption the Company shall have exercised its reasonable best
efforts to obtain.

 

Section 6.              Conditions of the Company’s Obligations at Purchase

 

The obligations of the Company to Investor under this Agreement are subject to
the fulfillment at or before each Purchase Date of each of the following
conditions:

 

6.1          Representations and Warranties

 

The representations and warranties of Investor contained in Section 4 shall be
true in all material respects when made.

 

6.2          Qualification

 

The offer and sale to Investor of the Securities shall be qualified or exempt
from qualification under all applicable federal and state securities laws, which

 

7

--------------------------------------------------------------------------------


 

qualification or exemption the Company shall have exercised its reasonable best
efforts to obtain.

 

Section 7.              Registration Rights

 

(a)           Subject to Section 7(b) below, Investor may demand that the
Company file, within 60 days of a Purchase that results in Investor holding at
least 200,000 Purchased Shares, a registration statement on Form S-3 (or any
successor form) to register under the Act the Purchased Shares and the Warrant
Shares (collectively, the “Registrable Shares”) held by Investor.  Any such
registration statement may also include other shares of Common Stock issued to
other investors by the Company.  The Company shall use its best efforts to have
the registration statement declared effective within 90 days after filing and to
maintain the effectiveness of such registration statement (and maintain the
current status of the prospectus or prospectuses contained therein) until the
earliest of (i) the fifth anniversary of the effective date, (ii) the date all
such Registrable Shares have been disposed of pursuant to such effective
registration statement and (iii) the date Investor could sell all the
Registrable Shares under Rule 144 without limitations on the number of shares
sold.  The Company shall respond to the SEC within 15 days after the Company’s
receipt of any SEC comments with respect to the registration statement or any
amendments thereto, subject to timely receipt from Investor and other holders of
shares of Common Stock to be included in such registration statement of
information required to so respond to such comments.

 

(b)           The Company shall not be obligated to effect any such registration
pursuant to Section 7(a):

 

(1)           if the offering is deemed by the SEC to involve a primary offering
by the Company and Form S-3 is not available for such offering; or

 

(2)           in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration.

 

(c)           The Company shall notify Investor in writing at least thirty (30)
days prior to filing any registration statement under the Act for purposes of
effecting a public offering of securities of the Company (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company, but excluding registration statements relating to any
registration under Section 7(a) of this Agreement or to any employee benefit
plan or a corporate reorganization) and will afford Investor an opportunity to
include in such registration statement all or any part of the Registrable Shares
then held by Investor, subject to the provisions of Section 7(d) below.  If
Investor wants to include in any such registration statement all

 

8

--------------------------------------------------------------------------------


 

or any part of such Registrable Shares he holds, he shall within twenty (20)
days after receipt of the above-described notice from the Company, so notify the
Company in writing, and in such notice shall inform the Company of the number of
such Registrable Shares he wishes to include in such registration statement.

 

(d)           If a registration statement under which the Company gives notice
under Section 7(c) is for an underwritten offering, then the Company shall so
advise Investor.  In such event, the right of an Investor to include any of
Investor’s Registrable Shares in a registration pursuant to Section 7(c) shall
be conditioned upon Investor’s participation in such underwriting and the
inclusion of Investor’s Registrable Shares in the underwriting on the same terms
and conditions as the other participants in such offering, including, without
limitation, entering into an underwriting agreement in customary form with the
managing underwriter or underwriters selected for such underwriting (including a
market stand-off agreement of up to 180 days if required by such underwriters). 
Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude shares from the registration and the underwriting,
and the number of shares that may be included in the registration and the
underwriting shall be allocated, first, to the Company, second, to each holder
of registration rights granted by the Company before the date of this Agreement
that contractually require the Company to include such holder’s shares on a
priority basis, and, third, to Investor and any other holder of registration
rights granted by the Company (excluding those covered above), on a pro rata
basis based on the total number of shares of Common Stock then sought to be
included by each in such offering.  If Investor disapproves of the terms of any
such underwriting, he may elect to withdraw therefrom by written notice to the
Company and the underwriter(s), delivered at least ten (10) business days prior
to the effective date of the registration statement.  Any Registrable Shares
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.

 

(e)           Investor shall have no right to obtain or seek, nor shall he
obtain or seek, an injunction restraining or otherwise delaying any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

 

(f)            In the event any Registrable Shares are included in a
registration statement under this Agreement or the terms of a Warrant:

 

(i)            To the extent permitted by law, the Company will indemnify and
hold harmless Investor against any losses, claims, damages, or liabilities to
which he may become subject under the Act, the Securities Exchange Act of 1934,
as amended

 

9

--------------------------------------------------------------------------------


 

(the “1934 Act”) or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (A) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (B) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (C) any violation or alleged violation by the Company of the
Act, the 1934 Act, any state securities law or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities law in
connection with such registration and sale of securities; and the Company will
pay to Investor, as incurred, any legal or other expenses reasonably incurred by
him in connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 7(f)(i) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability, or action if such settlement is effected
without the Company’s consent (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability, or action to the extent that it arises out of or is
based upon a Violation that occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by Investor or any of his agents.

 

(ii)           To the extent permitted by law, Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Act, each agent and any underwriter, any other person or
entity selling securities in such registration statement and any controlling
person of any such underwriter or other person or entity, against any losses,
claims, damages, or liabilities (joint or several) to which any of the foregoing
persons may become subject, under the Act, the 1934 Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by Investor or his
agents expressly for use in connection with such registration; and Investor will
pay, as incurred, any legal or other expenses reasonably incurred by any person
intended to be indemnified pursuant to this subsection 7(f)(ii), in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 7(f)(ii) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of Investor (which consent shall not

 

10

--------------------------------------------------------------------------------


 

be unreasonably withheld); and, provided further, that in no event shall any
indemnity under this subsection 7(f)(ii) exceed the net proceeds from the
offering received by Investor.

 

(iii)          Promptly after receipt by an indemnified party under this
Section 7(f) of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 7(f), deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 7(f), but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 7(f).

 

(iv)          To the extent the indemnification provided for in this
Section 7(f) is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other, in connection with the Violation(s) that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or allegedly untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

11

--------------------------------------------------------------------------------


 

(v)           The obligations of the Company and Investor under this
Section 7(f) shall survive the completion of any offering of Registrable Shares
in a registration statement under Section 7, and otherwise.

 

(g)           With a view to making available to Investor the benefits of Rule
144 promulgated under the Act, the Company agrees to (i) make and keep public
information available, as those terms are understood and defined in SEC Rule
144, at all times, and (ii)         file with the SEC in a timely manner all
reports and other documents required of the Company under the Act and the 1934
Act.

 

Section 8.              Miscellaneous

 

8.1          Survival of Warranties

 

The warranties, representations and covenants contained in or made pursuant to
this Agreement shall survive the Term of this Agreement.

 

8.2          Successors and Assigns

 

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors, permitted assigns, heirs and legal
representatives of the parties.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto and their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.3          Governing Law; Jurisdiction; Venue

 

This Agreement shall be governed by and construed under the laws of the State of
Oregon as applied to agreements among persons domiciled in Oregon entered into
and to be performed entirely within the State of Oregon.  The parties
irrevocably consent to the exclusive jurisdiction and venue of the state and
federal courts located in Multnomah County, Oregon in connection with any action
relating to this Agreement or the Securities.

 

8.4          Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12

--------------------------------------------------------------------------------


 

8.5          Headings

 

The headings used in this Agreement are used for convenience only and are not to
be considered in construing or interpreting this Agreement.

 

8.6          Notices

 

Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery to the party to be notified or three business days after deposit in the
United States Mail, postage prepaid, registered or certified with return receipt
requested and addressed to the party to be notified, if to the Company, at 7175
NW Evergreen Parkway, Hillsboro, Oregon 97124, Attention: Chief Financial
Officer, or, if to Investor, at the address indicated for him on the signature
page hereof, or at such other address as either party may designate by ten days’
advance written notice to the other party given in the foregoing manner.

 

8.7          Expenses

 

The Company shall pay all costs and expenses incurred by it with respect to the
preparation and performance of this Agreement.  Investor shall pay all costs and
expenses incurred by him with respect to the preparation and performance of this
Agreement.

 

8.8          Amendments and Waivers

 

This Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
Investor.

 

8.9          Severability

 

If one or more provisions of this Agreement is held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement, and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

8.10        Entire Agreement

 

This Agreement constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements with respect to the subject matter hereof, including the
letter agreement between the parties dated March 15, 2002.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this STANDBY INVESTMENT
AGREEMENT as of the date first above written.

 

 

CENTERSPAN COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

/s/

 

 

 

Name:  Mark B. Conan

 

Title:  Vice President of Finance and
Administration and Chief Financial Officer

 

 

 

PETER R. KELLOGG

 

 

 

/s/

 

 

State of Residency:  New Jersey

 

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[CENTERSPAN LETTERHEAD]

 

Re: REQUEST FOR PURCHASE

 

Pursuant to the Standby Investment Agreement, dated as of June 10, 2002, between
CenterSpan Communications Corporation (the “Company”) and you (the “Agreement”),
the Company requests that you purchase           shares of its Common Stock and
wire transfer funds in the amount of $           to the Company’s account as set
forth below on or before            .

 

The Company represents to you that the representations and warranties set forth
in Section 3 of the Agreement were true and correct when made and that the
Company has performed or complied with all of the obligations that are required
to be performed or complied with by the Company pursuant to the Agreement prior
to the advance requested by this request.

 

Please wire transfer immediately funds in the amount of $           to:

 

[Insert Wire Instructions]

 

 

Thank you,

 

 

 

 

 

CENTERSPAN COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 